Citation Nr: 0943620	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-33 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability evaluation greater than 30 
percent for asthmatic bronchitis.

2.  Entitlement to service connection for bilateral glaucoma.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona.

In September 2008, the Veteran was scheduled for a Travel 
Board hearing at the RO before the Board.  He did not appear.  
The Veteran has not submitted a timely request to postpone 
the hearing; therefore the Board will proceed with its 
appellate consideration as though the request for a hearing 
had been withdrawn.  38 C.F.R. § 20.704


FINDINGS OF FACT

1.  The Veteran does not have FEV-1 of 40 to 55 percent 
predicted, or FEV-1/FVC of 40 to 55 percent, or at least 
monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three times per 
year) courses of systemic (oral or parenteral) 
corticosteroids.

2.  The Veteran's bilateral glaucoma is not shown to be 
related to service.

3.  A valid diagnosis of PTSD based upon verified stressors 
is not of record.


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for asthmatic bronchitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.97, Diagnostic Code 
6602 (2009).

2.  Service connection for bilateral glaucoma or for PTSD is 
not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Asthmatic bronchitis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski , 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected disability is limited to 
those claims which show present disability.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate 
ratings may be assigned for separate periods of time based on 
the facts found.  This practice is known as "staged" 
ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Id.

With regard to the Veteran's asthmatic bronchitis, the RO 
granted service connection in a June 1971 rating decision 
with a disability rating of 10 percent.  The Veteran filed a 
claim for an increased rating in May 2005.  The RO denied an 
increased rating in its November 2005 rating decision.  

During the pendency of this appeal, the RO issued a rating 
decision in August 2006 increasing the disability rating for 
asthmatic bronchitis to 30 percent effective May 17, 2005, 
the date of the increased rating claim.  The Veteran contends 
that he warrants a rating higher than 30 percent.

Under the rating schedule, a 30 percent evaluation is 
warranted when there is bronchial asthma with FEV-1 of 56 to 
70 percent predicted; or FEV-1/FVC of 56 to 70 percent; or 
daily inhalational or oral bronchodilator therapy required; 
or inhalational anti-inflammatory medication required.  

A 60 percent evaluation is warranted when there is bronchial 
asthma with FEV-1 of 40 to 55 percent predicted; or FEV-1/FVC 
of 40 to 55 percent; or at least monthly visits to a 
physician for required care of exacerbations; or intermittent 
(at least three times per year) courses of systemic (oral or 
parenteral) corticosteroids.

The Veteran was afforded a VA medical examination in October 
2005.  Regarding his pulmonary status, the Veteran reported 
that he could walk 8 or 9 blocks without becoming short of 
breath, with lessened functioning during the summer months 
with flares of his asthma.  He reported use of an albuterol 
inhaler infrequently except during the summer months when he 
uses it once to twice per day.  He reported minimal cough 
that worsens during the summer.  He reported no hemoptysis, 
no need for oxygen, and no emergency room or hospital visits 
for exacerbations.  The Veteran stated that when he has an 
exacerbation, he stays in bed for one to two days and uses 
his inhaler as needed.  

Upon physical examination, the lungs aerated fairly well 
bilaterally with no wheezes or rhonchi.  

The examiner diagnosed bronchial asthma with cyclic symptoms 
and exacerbations during the summer which is otherwise well-
controlled on an albuterol inhaler on an as-needed basis.  
Pulmonary function tests (PFTs) showed mild obstructive 
disease with significant bronchodilator response, normal 
static volume, and normal DLCO.  Chest X-ray revealed 
cardiomegaly and normal lung fields, providing evidence 
against this claim.

As a result of the findings from the October 2005 VA 
examination, the RO issued a November 2005 rating decision 
continuing the 10 percent evaluation for asthmatic 
bronchitis.

The Veteran submitted the pulmonary function tests which were 
conducted with the October 2005 VA examination.  The PFTs 
results were: FVC of 62 percent, FEV-1 of 63 percent, and 
FEV-1/FVC of 82 percent.  The interpretation was of mild 
obstructive component with significant bronchodilator 
response, normal static lung volumes, and normal DLCO.

Based upon the PFT results showing an FEV-1 of 63 percent, 
the RO issued an August 2006 rating decision increasing the 
evaluation for asthmatic bronchitis to 30 percent disabling.

The Board finds all these reports, overall, provide evidence 
against this current claim, failing to indicate that the 60 
percent criteria have been met at any time.  The RO obtained 
VA treatment records which indicate similar findings as the 
October 2005 VA examination.

Simply stated, the Veteran's symptoms at this time do not 
merit a higher rating of 60 percent according to the 
schedular criteria.  The Veteran's asthmatic bronchitis does 
not require at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three times per year) courses of systemic (oral or 
parenteral) corticosteroids, nor have any pulmonary function 
tests indicated an FEV-1 of 40 to 55 percent predicted or 
FEV-1/FVC of 40 to 55 percent.  The Board must find that the 
post-service treatment records, as a whole, provide strong 
evidence against this claim, failing to indicate a basis to 
grant a higher evaluation. 

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b) for 
either claim.  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
Veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.  Accordingly, the Board finds 
that the preponderance of the evidence is against a rating 
greater than 30 percent for asthmatic bronchitis.  38 C.F.R. 
§ 4.3.

2.  Bilateral glaucoma

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Evidence submitted includes VA 
treatment records and lay statements by the Veteran.  He 
first reported that he was "blind in one eye" in a March 
1999 statement in support of a claim for non-service-
connected pension.  The Veteran was first diagnosed with 
glaucoma in March 2001.  Based on this evidence, the first 
requirement of a current disability appears fulfilled.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  The service 
treatment records (STRs) are silent for any complaints, 
treatments, or diagnoses of any eye or vision problems in 
service, providing evidence against this claim.  

The third requirement for establishing service connection is 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  

According to the evidence submitted, the Veteran first 
reported the onset of vision loss in the left eye in March 
1999, approximately 29 years after his separation from active 
duty.  This 29-year period between service and his first 
complaint of vision loss provides highly probative evidence 
against the appellant's claim.  See Maxson v. Gober, 230 F. 
3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining 
if service-connection is warranted, including a lengthy 
period of absence of complaints).  

The Veteran was afforded a VA eye examination in May 2001.  
The Veteran complained of the sudden loss of vision in his 
left eye three years earlier, placing the onset of this loss 
in approximately 1998 (many years after service).  The VA 
examiner diagnosed bilateral glaucoma.  The physician did not 
relate the diagnosis to the Veteran's service many years ago, 
providing evidence that does not support, or refute, the 
claim.

The Board, having evaluated the probative value of the 
evidence in this case, finds that the Veteran's bilateral 
glaucoma does not result from service.  The Board finds that 
the post-service treatment records provide particularly 
negative evidence against this claim, failing to indicate the 
problem at issue for decades after service.  

The Board must find that the Veteran's bilateral glaucoma is 
not related to service.  The service and post-service 
treatment records provide highly probative evidence against 
this claim, outweighing the Veteran's lay statements.  There 
is no medical indication that the condition was caused or 
aggravated by service and significant evidence against such a 
finding.  Based on the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for bilateral glaucoma.

3.  PTSD

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Evidence submitted in support of this PTSD claim includes VA 
treatment records and stressor statements from the Veteran.  

The record indicates that the Veteran has been diagnosed as 
having PTSD as of June 2005, although this diagnosis was 
never repeated in subsequent evaluations.  The Veteran has 
also been diagnosed with alcohol dependence, depression not 
otherwise specified, and cocaine abuse.

The Veteran served in Vietnam from January 1968 to January 
1969, during which time his occupation was heavy equipment 
maintenance.  The evidence, including the medals and 
commendations awarded to the veteran, does not demonstrate 
that the Veteran was engaged in combat with the enemy, 
providing limited evidence against such a finding.  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1991); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

This finding does not suggest that the Veteran was not in 
combat, simply that the service records do not provide a 
basis to assume the Veteran was exposed to combat during 
service.

Due to the Veteran's lack of combat directly indicated in the 
service records, or any other objective record, his testimony 
alone is insufficient proof of a claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

Based on the above, independent evidence is needed to verify 
any claimed in-service stressors.  The Veteran has been 
questionably diagnosed with PTSD due to an in-service 
stressor that has not been verified.  The Veteran has 
submitted statements containing information regarding 
incidents he allegedly participated in or witnessed in 
service. 

In order to verify an alleged stressor, a claimant should 
provide a stressor that can be documented, the location where 
the incident took place, the approximate date (within a two 
month period) of the incident, and the unit of assignment at 
the time the stressful event occurred.  M21-
1MR.IV.ii.1.D.14.C.  

As noted above, the Veteran has cited several in-service 
stressors.  However, he has not provided specific information 
regarding any of his claimed stressors with which they could 
be verified.

The Veteran described being exposed to constant mortar fire 
day and night and living in a combat zone from June 1968 to 
January 1969.  He stated that, upon landing at Bien Hoa Air 
Force Base in January 1968, he was subjected to mortar fire.  
He reported that a mortar round hit his bunker one night in 
June 1967.  

Simply stated, these events are not capable of verification 
by JSRRC or the VA in general.  The Veteran did not provide 
any names, specific dates or information with which the 
occurrence of the events can be verified.  Indeed, a stressor 
verification request was sent to JSRRC in August 2006 to 
verify the incident of incoming mortar fire at Bien Hoa Air 
Force Base as the Veteran arrived in Vietnam on January 10, 
1968.  A JSRRC memorandum was issued in August 2006 with a 
formal finding of a lack of information required to verify 
the stressors cited by the Veteran.  

Additionally, a chronology review of VC/NVA attacks on the 10 
primary USAF Operating Bases in Vietnam from 1961 to 1973 
indicated that the Bien Hoa Air Force Base came under attack 
on January 31, 1968, but at no other time that month.  This 
attack would have occurred three weeks after the Veteran 
arrived in Vietnam and does not corroborate his stressor as 
described, in fact providing evidence against this claim. 

The PTSD claim is therefore denied on several grounds.  Most 
importantly, the Veteran has not cited in-service stressors 
capable of verification.   In essence, even if the Board were 
to accept the Veteran's questionable PTSD diagnosis as a 
confirmed clinical diagnosis, the record does not confirm any 
of the Veteran's claimed stressors and the Board can think of 
no basis on which it could confirm such stressors.  

Additionally, although the Veteran alleges combat-related 
stressors, his SPRs and DD Form 214 and other submitted 
evidence do not reflect direct combat with the enemy.  In 
sum, the Veteran has provided insufficient evidence for 
verification of the claimed stressors by the JSRRC.  The 
Board finds that there is insufficient evidence to 
demonstrate that the Veteran engaged in combat with the enemy 
or to confirm a stressor in service that caused PTSD.

Duty to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in June 2005, August 2005, March 2006, and 
June 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA treatment records and the Veteran provided 
stressor statements.  The Veteran was afforded a VA 
examination in October 2005.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


